Arthur H. Healey, J.,
dissenting. I do not agree and I would affirm the judgment of the Appellate Court.
The majority agrees with the Appellate Court that the challenged jury instruction was erroneous. That instruction was the following: “Circumstantial evidence involves the offering of evidence of facts from which the jury is asked to infer the existence of and so to find proven another fact or facts. Such facts may be so found proven, but only if the jury finds: one, that the fact or facts from which the jury is asked to draw the inference has been proven by a fair preponderance of the evidence; and two, that the inference asked to be drawn is not only logical and reasonable, but is strong enough so that you can find it is more probable than not that the fact you are asked to infer is true.”
The majority concludes, however, that, under the circumstances, including the reading of the charge as a whole as well as a supplemental charge, it is not reasonably possible that this erroneous instruction could have misled the jury concerning the state’s burden of proof beyond a reasonable doubt. In its ultimate deci-sional calculus, the majority maintains that although the Appellate Court acknowledged the necessity of reading the charge as a whole, “it failed to give proper weight to a crucial portion of the trial court’s supplemental instructions.” These instructions were given in response to a jury request for “a written copy of the elements” making up each of three charges in the information and on each of which the defendant was subsequently found guilty. After the court told the jury that *365it normally did not give the jury written copies, the court indicated that it would reread that portion of its charge “which related only to the charges.” At that point, a juror said: “Your Honor, we would like to have that portion that relates to the inference read in particular.” The following then took place:
“The Court: All right.
“Juror: I don’t know if that’s part of the charge, the elements that make up the charge.
“The Court: My understanding of the request was simply that the jurors wanted to hear the definitions of the three specific crimes themselves. If you also wish to have the portion of the charge dealing with inferences read to you, I will do that as well.
“Jurors: That’s what we want.” The court then adjourned for the day.
The next day before recharging the jury, during a further colloquy with the jury about its request, the following took place:
“Juror: We’re talking about the definition of the charges?
“The Court: Yes. There are three charges.
“Juror: We understand that. It’s the definition we want to specify on that we are deliberating on.
“The Court: The elements of each crime is what you want. We will give you copies of the statute, or. I’ll reread that portion of the charge, whichever you prefer is acceptable.
“Juror: I think the copy would be better.
“The Court: All right. Now, you also want reread the portion of my instructions concerning the question of inferences. . . .”
*366Thereupon, the court recharged the jury on circumstantial evidence and repeated the prior erroneous instruction, not once but twice, during the recharge. It closed its recharge with the following instruction: “Keeping in mind that ultimately, regardless of the instructions I’ve given you on inferences, the State bears the burden of proving each element of each charge beyond a reasonable doubt. That’s something else. This is simply the charge with respect to inferences. It does not relate to the ultimate burden of proof that the State has in the case.”1
It is this last quoted portion of its supplemental instruction that the majority maintains was the vehicle by which the trial court “sought to clarify its meaning” of the earlier erroneous instructions and which, the majority notes, was the supplemental “instruction [which] significantly reduced the harmfulness of the erroneous portionfs] of the charge.”
The majority’s analysis, which includes the intent-identity talismanic differences of such cases as State v. Rodgers, 198 Conn. 53, 502 A.2d 360 (1985) (intent), and State v. Reddick, 197 Conn. 115,132,496 A.2d 466 (1985), cert. denied, 474 U.S. 1067,106 S. Ct. 822, 88 L. Ed. 2d 795 (1986) (identity), in reaching its ultimate result, is fatally flawed.
First, the erroneous instructions are uniquely erroneous. We have ruled on the “more probable than not” instruction at least six times in the last two years. State v. Miller, 202 Conn. 463, 522 A.2d 249 (1987); State v. Mullings, 202 Conn. 1, 519 A.2d 58 (1987); State v. Smith, 201 Conn. 659, 519 A.2d 26 (1986); State v. Whelan, 200 Conn. 743, 513 A.2d 86, cert. denied, 479 U.S. 994,107 S. Ct. 597, 93 L. Ed. 2d 598 (1986); State *367v. Rodgers, supra; State v. Reddick, supra. In not a single one of these cases did the trial court instruct the jury that it could infer a fact if the fact or facts from which it might draw the inference was proven only by a fair preponderance of the evidence. The state agreed at oral argument that the statement in the defendant’s brief to that effect was correct.2 Moreover, in each of these six cases the jury was instructed immediately prior to the challenged “more probable than not” instruction that it might use the “more probable than not” route to draw an inference only if it first found that the fact or facts from which it chose to draw an inference had been proven beyond a reasonable doubt. State v. Miller, supra, 490; State v. Mullings, supra, 11; State v. Smith, supra, 673; State v. Whelan, supra, 755.
Without delving into the intrinsic merits of the Rodgers-Reddick cluster of cases, we have been at pains to point out the significance of proof beyond a reasonable doubt in the process of drawing an inference in a criminal case. For example, in Rodgers we said: “Circumstantial evidence is evidence offered to prove a certain fact from which the jury is asked to infer, and so to find, the existence of another fact in issue. The jury must initially find that the state has proved the basic fact, from which the jury is asked to draw the inference, beyond a reasonable doubt. If and only if the jury finds the basic fact to have been proved beyond a reasonable doubt may it go on to consider the inference.” State v. Rodgers, supra, 57.
*368In this case, we are confronted with an instruction on the legal process of drawing inferences that is erroneous in a fashion not presented in any of our earlier cases. The “beyond a reasonable doubt” standard is nowhere present in the challenged instruction; that instruction clearly sounds in the civil and not the criminal context.
Turning to the supplemental instruction, there the majority maintains that the Appellate Court “failed to give proper weight to a crucial portion of the trial court’s supplemental instructions.” The majority asserts that it “significantly reduced the harmfulness of the erroneous portion of the charge.” It is true that the Appellate Court’s opinion does not develop the significance of this supplemental instruction which, reasonably read and fairly heard by a lay jury, is actually not the curative legal poultice for which the majority touts it. In it, the trial court did tell the jury that “regardless of the instructions I’ve given you on inferences, the State bears the burden of proving each element of each charge beyond a reasonable doubt. That’s something else.” After its “[tjhat’s something else” observation, the trial court then instructed the jury that “[t]his is simply the charge with respect to inferences. It does not relate to the ultimate burden of proof.that the State has in the case.” Under all the circumstances, this supplemental instruction significantly increased the harmfulness of the earlier erroneous instructions rather than acting as a curative. The charge on inferences, contrary to the instruction given, does relate to the ultimate burden of proof of the state. When this defendant pleaded not guilty and elected a jury trial, he then triggered his constitutional right to have the state prove him guilty beyond a reasonable doubt on each essential element of each of the crimes charged. In re Winship, 397 U.S. 358, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970); State v. Fernandez, 198 Conn. 1, 20, 501 A.2d *3691195 (1985); State v. Griffin, 175 Conn. 155, 162, 397 A.2d 89 (1978). This is so, whether intent is or is not the or a basic factual issue at the trial, as opposed, for example, to identity. Intent was an essential element of the crimes charged and this jury was not given, in the charge as a whole, the standard for drawing inferences in a criminal case that was constitutionally correct. Rather, this defendant was convicted by a jury based on instructions that unconstitutionally diluted the state’s burden of proof.
The majority has determined that the Appellate Court erred when it concluded that the instructions on drawing inferences from circumstantial evidence constituted constitutional error. It then follows that determination with the statement that “[a]n erroneous instruction on circumstantial evidence need not be given constitutional significance where there is sufficient direct evidence, not implicated by the error, to establish all the elements of the crime charged.” Two observations: First, its opinion skirts the constitutional flaw by saying that credibility was the principal issue and intent “was not seriously disputed.” It cannot possibly be suggested that the defendant conceded at the trial that he intended to commit the crimes to which he pleaded not guilty. Every element was in dispute. Second, how could a criminal jury find this defendant guilty when it was given the civil standard to employ the process of drawing an inference? No amount of instruction elsewhere in the whole charge that the state had to prove each element of each crime beyond a reasonable doubt can cure and make harmless beyond a reasonable doubt the instructions on the drawing of inferences given to the jury in this case.
Even were a discussion in order that the “beyond a reasonable doubt” standard applies in the inference area only with reference to inferences necessary to prove an essential element of the crime, as opposed to *370inferences where the inference is an evidentiary fact not necessary to proving an essential element of the crime; see State v. Rodgers, supra, 58 n.1; that does not avail the majority. This is so because the instructions never elucidated that distinction for the jury but rather, as the Appellate Court properly suggests, the instructions here “indivisibly bound proof of each element of the crimes charged,” insofar as circumstantial evidence was involved, to the standard of a fair preponderance of the evidence. The jury was therefore given two standards of proof: the fair preponderance rule for circumstantial evidence and the beyond-a reasonable doubt rule for direct evidence. The comings and goings of the jury indicate its uncertainty resulting from the court’s instructions. The jury did single out the challenged portions of the instructions; it asked about inferences, the challenged instruction was focal in the reinstructions and the erroneous instruction was repeated not once but twice after the jury had started its deliberations. I cannot come to any conclusion other than that it is reasonably possible that the jury was misled here. I would accordingly affirm the judgment of the Appellate Court.
Therefore, I dissent.

 Some time later, the court, apparently sua sponte, with the consent of counsel, again recharged the jury on each of the three specific charges involved including the elements of each.


 Specifically, the defendant’s brief stated: “In not one of these cases [the six cases just cited] did the court also instruct the jury that they could infer a fact if the facts from which they were to draw the inference were proven only by a fair preponderance of the evidence.” It is with this statement the state agreed at oral argument. In addition, I would add to these six cases our decision in State v. Robinson, 204 Conn. 207, 527 A.2d 694 (1987), handed down after the briefs in this case had been filed.